Appeal by the successor executor from so much of an order of the Surrogate’s Court, Queens County, dated February 5, 1968, as deferred delivery of the estate’s assets to him until the proceeding to settle the account of the deceased executrix. Order affirmed insofar as appealed from, with $50 costs and disbursements to appellant against respondent Paul G. Reilly personally; said respondent (executor of the estate of the deceased executrix) is directed to forthwith file an account on behalf of the deceased executrix and petition for its judicial settlement; and the matter is remitted to the Surrogate’s Court for further proceedings consistent herewith. In view of the peremptory direction herein to respondent Paul G-. Reilly, we deem it advisable to permit the deferring of delivery of the estate’s assets and records until the accounting proceeding. The Surrogate will be in a better position, in the light of the delay occasioned by the accountant, to fix the reasonable compensation due the fiduciary of the deceased executrix for services rendered by the latter .to the subject estate. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.